COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-08-382-CV





JAMES L. ROBERTSON	APPELLANT



V.



BEADLES, NEWMAN & LAWLER, P.C.	APPELLEE



------------



FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant James L. Robertson attempts to appeal from an order imposing sanctions signed by the trial court on August 25, 2008.  On November 14, 2008, we sent a letter to Appellant notifying him that we were concerned that this court may not have jurisdiction over his appeal because it appeared that the trial court had not signed a final judgment or other appealable order.  
See
 Tex. R. App. P. 26.1(a), 27.1(a).  Our letter indicated that the appeal would be dismissed for want of jurisdiction unless by November 24, 2008, Appellant or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  We have received no response.

Because there is no final judgment or appealable order, we dismiss this appeal for want of jurisdiction.  
See
 Tex. R. App. P. 42.3(a), 43.2(f).

PER CURIAM



PANEL:  GARDNER, WALKER, and MCCOY, JJ.



DELIVERED: January 8, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.